Case 2:20-cv-14218-AMC Document 9 Entered on FLSD Docket 03/19/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                FORT PIERCE DIVISION

                              CASE NO. 20-14218-CIV-CANNON

 TAQUANTE AKEEM JOHNSON,

        Petitioner,

 v.

 STATE OF FLORIDA, et al.,

       Respondent.
 ______________________________/

                        ORDER ADOPTING MAGISTRATE JUDGE’S
                          REPORT AND RECOMMENDATIONS

        THIS CAUSE is before the Court upon the Petition for Writ of Habeas Corpus Relief for

 Reduction and/or Modification of Bail [ECF No. 1], filed on June 30, 2020 (“Motion”). The

 Motion was previously referred to Magistrate Judge Lisette M. Reid for a Report and

 Recommendation (“R&R”) on all dispositive matters [ECF No. 2]. On October 14, 2020, the

 Magistrate Judge issued an R&R recommending that the Motion be denied [ECF No. 6]. The

 R&R states that the Petitioner shall file any objections within fourteen days of the date of service

 of a copy of the R&R [ECF No. 6, p. 5]. To date, Petitioner has filed no objections, nor has he

 sought additional time in which to do so.

        Nevertheless, the Court has conducted a de novo review of the R&R and the record in this

 case and is otherwise fully advised in the premises. See Williams v. McNeil, 557 F.3d 1287, 1291

 (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)). Upon review, the Court finds the R&R to be well

 reasoned and correct. The Court therefore agrees with the analysis in the R&R and concludes that

 the Motion must be DENIED for the reasons set forth therein.
Case 2:20-cv-14218-AMC Document 9 Entered on FLSD Docket 03/19/2021 Page 2 of 2

                                                    CASE NO. 20-14218-CIV-CANNON


       Accordingly, it is ORDERED and ADJUDGED as follows:

       1.     The R&R [ECF No. 6] is ADOPTED;

       2.     The Motion [ECF No. 1] is DENIED;

       3.     A Certificate of Appealability SHALL NOT ISSUE;

       4.     All pending motions are DENIED AS MOOT; and

       5.     The Clerk shall CLOSE this case.

       DONE AND ORDERED in Fort Pierce, Florida this 18th day of March 2021.




                                                  _________________________________
                                                  AILEEN M. CANNON
                                                  UNITED STATES DISTRICT JUDGE
 cc:   counsel of record

       Taquante Akeem Johnson
       0321097
       Martin County Jail
       Inmate Mail/Parcels
       800 SE Monterey Road
       Stuart, FL 34994
       PRO SE




                                            2
